Citation Nr: 1534873	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  06-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for right shoulder arthritis, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in December 2008.  A copy of the hearing transcript is of record.

The Board previously denied this claims in a May 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the decision and remanded the claims back to the Board in October 2010.  The Board then remanded these claims for additional development in August 2011, April 2013, October 2013, and June 2014.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  Right shoulder degenerative joint disease, and left shoulder degenerative joint disease and rotator cuff tear, are not etiologically related to service or a service-connected disability.

2.  Left and right knee degenerative joint disease is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left or right shoulder disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for left or right knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated May 2004, September 2004, March 2005, and September 2007, prior to and subsequent to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No error in notice was identified in the Court's October 2010 remand.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been substantial compliance with the Board's June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

Finally, service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Left Shoulder Disability

VA examinations dated October 2011 and October 2014 diagnosed degenerative joint disease (DJD) and a rotator cuff tear in the left shoulder.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service injury or disease, the Veteran was treated for a bruise on the left shoulder in July 1972.  In September 1973, she was treated for a gunshot wound.  The bullet was noted to have entered the left deltoid.  There was no exit wound.  Service treatment records dated January 1975 noted the bullet was in the left shoulder blade between the rib cage.  The bullet was removed in January 1977.  A July 1979 separation examination was normal, though a questionable history of rheumatoid arthritis in the shoulder (unspecified) was noted.

The Board notes that the Veteran is already service-connected for residuals of a gunshot wound.  However, because she has asserted that her current left shoulder disability is also the result of the gunshot wound in service, element (2) has been met.

With respect to element (3), a nexus between the current conditions and service, an October 2011 VA examiner stated that the gunshot wound in service did not involve the left shoulder, and there would not be a residual problem from that gunshot wound that would later cause arthritis or rotator cuff disease.  The October 2014 VA examiner also stated that the bullet did not enter the left shoulder joint.  He noted that the Veteran's separation examination and subsequent April 1980 VA examination were both normal, and concluded that the current left shoulder conditions were less likely than not related to service.

These opinions are consistent with the Veteran's treatment records, which do not document an injury to the shoulder joint as a result of the gunshot wound.  There is no competent medical opinion to refute these conclusions.  The Board has considered the Veteran's own statements asserting a connection between the gunshot wound in service and the current left shoulder disabilities.  However, she has not demonstrated the necessary medical knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a link between shoulder arthritis and a rotator cuff tear with a gunshot wound falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has considered whether service connection for arthritis, a chronic condition under 38 C.F.R. § 3.309, is warranted based on a continuity of symptomatology.  VA records dated May 2011 show the Veteran complained of a 30-year history of left shoulder pain.  The Board acknowledges the Veteran's complaints.  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  That is, the Veteran is already service-connected for residuals of the gunshot wound, and it is reasonable to assume that she may experience ongoing symptoms associated with that condition.  She was also treated in service for C5-6 radicular pain in August 1975.  She cannot competently link her symptoms to the specific conditions of degenerative joint disease or a rotator cuff tear.

Therefore, service connection for a left shoulder disability is not warranted on a direct basis.

The Veteran has also claimed that her shoulder arthritis is secondary to the estrogen supplements used to treat her service-connected salpingo-oophorectomy and atrophic vaginitis.  In support of this claim, she submitted information from the Mayo Clinic website that linked the use of supplemental estrogen to the development of arthritic symptoms.  However, the October 2014 VA examiner reviewed the Mayo Clinic website, and stated that arthritis was not caused or aggravated by these supplements.  Rather, arthritis was more likely associated with the Veteran's many positive risk factors for the condition (family history, age, female sex, and obesity).  There is no competent medical opinion to refute this conclusion or to otherwise link the Veteran's left shoulder disabilities to a service-connected condition.

Therefore, service connection for a left shoulder disability on a secondary basis is not warranted.

B.  Right Shoulder Arthritis

VA examinations dated October 2011 and October 2014 diagnosed DJD of the right shoulder.  Therefore, element (1) of service connection has been met.

With respect to element (2), an in-service injury or disease, the Veteran complained of a right shoulder ache in March 1978 and was diagnosed with sub-deltoid bursitis.  Therefore, element (2) has also been met.  Notably, records dated August 1975 reflect findings of C5-6 radicular pain.  A right shoulder x-ray completed at the time was normal.  The Veteran underwent a separation examination in July 1979.  No relevant abnormalities were present, though a questionable history of rheumatoid arthritis in the shoulder was noted.

With respect to element (3), a nexus between the current condition and service, an October 2014 VA examiner stated that current DJD of the right shoulder was less likely than not related to service.  This was based on the normal findings during the July 1979 separation examination and April 1980 VA examination.  The Veteran also reported a history of injuring her right shoulder in a fall in 1991, and having pain since that time.  She reported the same history during a VA examination in October 2011, and that examiner also concluded that the current condition was the result of this 1991 injury.  There is no competent medical opinion to refute these conclusions, or to otherwise link the Veteran's current right shoulder DJD to service.

The Board has considered whether service connection for arthritis, a chronic condition under 38 C.F.R. § 3.309, is warranted based on a continuity of symptomatology.  After service, the Veteran's initial claim for service connection referenced the arms, neck, and hands, but not the shoulders.  The Veteran underwent a VA examination in April 1980.  No joint deformity, swelling, tenderness, inflammation, or loss of motion was present.  There were no stigmata of arthritis.  No diagnosis was rendered with respect to the right shoulder.  In October 1986, the Veteran complained of throbbing in her arms.  There were no findings or diagnoses related to the shoulders.  The earliest complaint specific to the shoulders was in February 2004.  Therefore, while the Board has considered the Veteran's more recent statements that she had right shoulder problems during service, it is reasonable to infer that the Veteran's complaints of symptoms in the arms prior to February 2004 did not include the right shoulder.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).

Moreover, during VA examinations in October 2011 and October 2014, the Veteran gave a history of ongoing right shoulder symptoms ever since a 1991 fall, rather than ever since service in 1979.  Therefore, the overall weight of the evidence is against a finding of continuity of symptomatology in the right shoulder dating back to service.

Finally, to the extent that the Veteran has claimed that her right shoulder arthritis is secondary to the estrogen supplements used to treat her service-connected salpingo-oophorectomy and atrophic vaginitis, the overall weight of the evidence is against such a finding.  As noted above, the October 2014 VA examiner reviewed the Mayo Clinic website, and stated that arthritis was not caused or aggravated by these supplements.  Rather, arthritis was more likely associated with the Veteran's many positive risk factors for the condition (family history, age, female sex, and obesity).  There is no competent medical opinion to refute this conclusion or to otherwise link the Veteran's right shoulder arthritis to a service-connected condition.

C.  Left and Right Knee Arthritis

An October 2014 VA examination and additional VA records reflect diagnoses of left and right knee DJD.  Therefore, element (1) of service connection, a current disability, has been met for both claims.

With respect to element (2), an in-service injury or disease, service treatment records contain no specific findings related to a left knee condition.  The Veteran underwent an enlistment examination in October 1970.  No relevant abnormalities were noted.  During the course of her period of service, she was seen for complaints of pain and swelling in the feet and legs.  See January 1978 Service Treatment Records; May 1979 Service Treatment records.  Notably, the January 1978 entry recorded a mild varicosity (varicose vein) on the posterior and lateral right knee.  The Veteran was diagnosed with muscle fatigue secondary to prolonged standing, and was prescribed support hose, heat, and aspirin.  During her July 1979 separation examination, she reported a history of painful legs, but there was no complaint specific to the left or right knee.  The examination itself documented normal findings.

After service, in August 1979, the Veteran filed a claim for service-connected compensation, and contended that she had arthritis in the back, arms, neck, and hands.  She also asserted that her legs and feet were constantly hurting.  She underwent a VA examination in April 1980.  There was no joint deformity, swelling, tenderness, inflammation, or loss of motion.  No stigmata of arthritis were noted.  No left or right knee condition was diagnosed.  VA records dated October 1986 reflect complaints of throbbing and swelling in the legs.  The Veteran reported having similar symptoms after separation, and that her condition improved with the use of diuretics.  No left or right knee condition was diagnosed at the time.  Additional VA records dated July 2000 reflect a 7-month history of left knee pain.  The Veteran denied any symptoms other than pain.  An examination yielded normal findings, with no sign of a joint, muscle, bone, or nerve disorder.  No diagnosis was rendered.

In April 2001, the Veteran complained of bilateral knee pain.  Two x-rays of the right knee were taken in February 2002.  One documented early minimal narrowing of the medial joint space, while the other indicated normal findings.  X-rays from November 2003 documented minimal degenerative spurring bilaterally.  Private x-rays dated November 2007 were negative on the left knee, but showed moderate DJD in the right knee.  October 2010 VA x-rays documented mild degenerative changes bilaterally.

Based on this evidence, the Board finds that element (2), an in-service incurrence of a left knee disability, has not been met.  As noted above, service treatment records contain no findings related to the left knee, and the Veteran's July 1979 separation examination was normal.  In addition, no left knee condition was diagnosed in April 1980, October 1986, or July 2000.  The Board notes that the Veteran reported swelling and pain in her legs both during and after service.  In her August 1979 claim for benefits, she referred her legs and feet constantly hurting.  A July 2011 statement from an acquaintance of the Veteran corroborated her account of experiencing pain due to activities such as prolonged standing, walking, running, and bending.  However, these complaints were not specific to the knee.  Indeed, the Veteran did not specify a left knee problem until July 2000, and even then only reported a 7-month history of pain.  Therefore, while the Board has considered the Veteran's more recent statements that she had left knee problems during service, it is reasonable to infer that the Veteran's complaints of leg symptoms prior to July 2000 did not include the left knee.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).

With respect to the right knee, the only finding in service was the varicosity documented in January 1978.  A varicose vein is a dilated tortuous vein, usually in the subcutaneous tissues of the leg, often associated with incompetency of the venous valves.  See Dorland's Illustrated Medical Dictionary 2065 (31st ed. 2007).  This condition does not implicate the knee joint as arthritis would, and was not documented again.

Moreover, there is no competent medical opinion linking the current bilateral knee DJD to service.  An October 2011 VA examiner stated that there was no evidence of a chronic knee condition in service or for many years after separation, including an unremarkable VA examination in 1980, and that the Veteran's vague complaints at the time of separation were not evidence of a chronic condition.  An April 2013 VA examiner further noted that x-rays from November 2003, 24 years post-service, demonstrated minimal degenerative spurring consistent with the normal aging process.  He also stated that DJD of the knee could not reasonably be connected to active service more than 20 years later, particularly when aging, weight gain, and occupational and daily stresses have exerted their effects in the intervening years.

During an October 2014 VA examination, the Veteran reported developing knee pain in 1972.  However, this is not documented in the Veteran's records.  Given that the Veteran reported numerous other conditions during service, it is reasonable to assume that the Veteran's reported knee pain in 1972 was not present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the VA examiner stated that the normal examinations at separation and in April 1980 indicate the Veteran fully recovered from any knee complaints in service.  Though not specifically mentioned by the examiner, this finding is also supported by the lack of any diagnosed knee condition during treatment in October 1986 and July 2000.

The Board has considered whether service connection for arthritis, a chronic condition under 38 C.F.R. § 3.309, is warranted based on a continuity of symptomatology.  However, as discussed above, service and post-service treatment records do not reflect complaints symptoms specific to the knees until July 2000, about 21 years after service.  At that time, only a 7-month history of left knee pain was reported.  Therefore, a continuity of symptoms dating back to service has not been established.

For these reasons, service connection for left and right knee DJD on a direct basis has not been established.

The Veteran has also alleged that her knee conditions are secondary to her service-connected foot disabilities (bilateral plantar fasciitis, pes planus, and bilateral hallux valgus).  However, VA examiners in April 2013 and October 2014 collectively concluded that the current knee DJD conditions were not caused or aggravated by these service-connected disabilities, as the Veteran did not have a severely altered gait that would cause knee arthritis, and the medical literature did not clearly support a secondary cause of arthritis in cases where there is pes planus.  There is no competent medical opinion to refute these conclusions or to otherwise suggest a link between the service-connected foot disabilities and the knee arthritis on appeal.  The Board has considered the Veteran's own statements regarding such a link.  However, as discussed above, she is not capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a link between knee arthritis and foot disabilities falls outside the realm of common knowledge of a lay person.

Similar to the shoulder claims above, the Veteran also asserts that her knee arthritis is related to the estrogen supplements used to treat her service-connected salpingo-oophorectomy and atrophic vaginitis.  However, as noted earlier, the October 2014 examiner stated arthritis was not caused or aggravated by these supplements.  Rather, arthritis was associated with the Veteran's risk factors for the condition (family history, age, female sex, and obesity).  Again, there is no competent medical opinion to refute this conclusion or otherwise establish a link between the claimed arthritis and the service-connected condition.

Therefore, service connection for left and right knee arthritis on a secondary basis is also not warranted.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for right shoulder arthritis is denied.

Service connection for left knee arthritis is denied.

Service connection for right knee arthritis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


